Buchanan, J.
This is a suit for damages for non-delivery of beeves to the purchaser, under a contract of sale.
The only point in the cause is presented by a bill of exceptions taken by the defendant and appellant, to the refusal of the Judge to charge the jury “that the measure of damages for the violation of a contract to deliver personal property, is the value of the property at the place, and at the time it should have been delivered by the terms ‘of the contract.”
The Judge did not err. If this were a contract of affreightment, the charge asked would have been correct; because the place of delivery under such a contract, is the place of destination of the goods which are contracted to be carried. But the beeves in this case were bought with a view of reselling them in another market; and the proof is that the same beeves were in fact sold, subsequently, by defendant, at a considerable advance over the price which the plaintiff had agreed to give him.
The general rule for the measure of damages for inexecution of a contract, by Article 1928 of the Code, is the loss suffered, or the profit of which the obligee has been deprived. The verdict of the jury, tested by the evidence, does not seem to have exceeded this measure of damages.
Judgment affirmed, with costs.